Citation Nr: 0725128	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  05-28 486A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from May 1969 to 
November 1970.

When the veteran's claims were last before the Board of 
Veterans' Appeals (Board) in July 2006, they included the 
issues of entitlement to service connection for peripheral 
neuropathy of both upper and lower extremities, claimed as 
secondary to service-connected diabetes mellitus, and 
entitlement to service connection for post-traumatic stress 
disorder.  These issues were remanded to the Department of 
Veterans Affairs (VA), New Orleans, Louisiana, Regional 
Office (RO) for additional development.  

Following the completion of the requested development, a 
January 2007 rating decision granted service connection for 
peripheral neuropathy of the right lower extremity, 
peripheral neuropathy of the left lower extremity, peripheral 
neuropathy of the right upper extremity, and peripheral 
neuropathy of the left upper extremity, and assigned 20 
percent ratings to each of the lower extremities, and 10 
percent ratings to each of the upper extremities, effective 
from April 5, 2004.  The issue of entitlement to service 
connection for peripheral neuropathy of both upper and lower 
extremities is therefore no longer before the Board for 
appellate review.  

A January 2007, supplemental statement of the case continued 
the denial of the issue of entitlement to service connection 
for post-traumatic stress disorder.  


FINDING OF FACT

Post-traumatic stress disorder is not presently demonstrated 
by the objective evidence of record. 





CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim:  1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in April 2004.  The notification substantially 
complied with the specificity requirements of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) identifying the five 
elements of a service connection claim; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in his or her possession that pertains to 
the claim.  

VA has obtained service medical records, obtained VA and 
private post-service medical records, assisted the veteran in 
obtaining evidence, afforded the veteran physical 
examinations, obtained a medical opinion as to the current 
diagnosis and etiology of the disabilities in question, and 
afforded the veteran the opportunity to give testimony before 
the Board.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
veteran's claims file; and the veteran has not contended 
otherwise.

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claims at this time.

Analysis

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  

The veteran does not claim that he had post-traumatic stress 
disorder during service, nor is there evidence supporting 
such an allegation.  Rather, it is the veteran's contention 
that he has developed post-traumatic stress disorder based 
upon his traumatic combat experiences in the Republic of 
Vietnam during the Vietnam War era.  Specifically, the 
veteran contends that he heard about two of his good friends 
who were killed in action in Vietnam prior to being drafted 
and that this set the stage for him to be scared to death 
before his arrival in Vietnam.  He stated that his actual 
experiences in the Republic of Vietnam included participation 
in fire fights and seeing a dead soldier hanging from a tree 
while on a recovery mission for trucks and tanks that were 
destroyed by the Vietcong.  He claims that even though his 
military specialty was that of a mechanic, there was no such 
thing as a noncombatant where he was in Vietnam.  He states 
that he was issued an M-16 and carried it with him all the 
time, and that he was regularly called upon to pull guard 
duty.  

VA regulations recognize that symptoms attributable to post-
traumatic stress disorder often do not appear in service.  
Service connection for post-traumatic stress disorder 
requires (1) medical evidence establishing a diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a) (presumed 
to include the adequacy of the post-traumatic stress disorder 
symptomatology and the sufficiency of a claimed in-service 
stressor), (2) credible supporting evidence that the claimed 
in-service stressor occurred, and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2006); 
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Samuels v. 
West, 11 Vet. App. 433, 435 (1998).  It is noted that prior 
to the initiation of the veteran's claim, 38 C.F.R. 
§ 3.304(f) was revised, effective March 7, 1997.  The 
revisions still require the three essential elements set 
forth above, but with less formal evidentiary requirements.  

With respect to the first element under the old criteria, the 
Court has held that "a clear (that is, unequivocal) post-
traumatic stress disorder diagnosis by a mental-health 
professional must be presumed to have been made in accordance 
with the applicable DSM [Diagnostic and Statistical Manual of 
Mental Disorders] criteria as to both the adequacy of the 
symptomatology and the sufficiency of the stressor."  Cohen, 
10 Vet. App. at 139.  Moreover, the Court concluded that 
"under the DSM-IV, the mental illness of post-traumatic 
stress disorder would be treated the same as a physical 
illness for purposes of VA disability compensation in terms 
of predisposition toward development of that condition."  Id. 
at 141 (incorporating the "eggshell plaintiff" rule to 
service connection awards).

With regard to the second element, the evidence necessary to 
establish that the claimed stressor actually occurred varies 
depending on whether it can be determined that the veteran 
"engaged in combat with the enemy."  38 U.S.C.A. § 1154(b).   
Where it is determined, through recognized military citations 
or other supportive evidence, that the veteran was engaged in 
combat with the enemy and the claimed stressors are related 
to such combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory, e.g., credible, and 
consistent with the circumstances, conditions, or hardships 
of combat service.  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d), (f).

If the claimed stressor is related to combat, under the old 
regulation, service department evidence that the veteran 
engaged in combat or that the veteran was awarded the Purple 
Heart, Combat Infantryman Badge, or similar combat citation 
was accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(f) (1999).  Under the new regulation, it is 
required that the evidence establishes that the veteran 
engaged in combat with the enemy.  However, if the "claimed 
stressor is not combat related, a veteran's lay testimony 
regarding in-service stressors is insufficient to establish 
the occurrence of the stressor and must be corroborated by 
'credible supporting evidence'." Cohen, 10 Vet. App. at 142.  

Service connection for post-traumatic stress disorder 
requires three elements:  (1) a current medical diagnosis, 
(2) credible supporting evidence that the claimed in-service 
stressor occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the in-service stressor.  
It is significant that while the record contains a diagnosis 
of post-traumatic stress disorder by one of the veteran's 
treating physicians, the overwhelming scope of the evidence 
demonstrates that the veteran does not, in fact, have post-
traumatic stress disorder.  

VA outpatient treatment records include a psychiatric consult 
dated in May 2003 by Dr. R.A.R., in which the veteran 
reported nightmares related to his combat experiences in the 
Republic of Vietnam that included running to bunkers to 
escape rocket attacks.  The veteran indicated that watching 
TV news reports about the Gulf War brought back his sleep 
disorder and depression.  Following examination, the 
Diagnosis on Axis I was anxiety disorder.  The veteran was 
started on the medication Adapin for sleeplessness.  

In an August 2003 outpatient treatment note, the veteran's 
physician, Dr. R.A.R. offered a diagnosis on Axis I of 
anxiety disorder with refractory insomnia.  The treatment 
plan included the continuation of Doxepin, and the addition 
of Zyprexia for sleeplessness.

In a March 2004 VA outpatient treatment note, the veteran was 
reported to have nightmares regarding combat experiences that 
woke him in a startled manner, flashbacks, anger outbursts, 
and forgetfulness.  The resulting diagnoses offered by Dr. 
R.A.R. were anxiety disorder and post-traumatic stress 
disorder.  The treatment plan included the continuation of 
Zyprexia and Adapin.  

In April 2004, the veteran filed the current claim of 
entitlement to service connection for post-traumatic stress 
disorder.  

In a November 2004 VA outpatient treatment note, the veteran 
was reported to still have flashbacks and nightmares 
regarding combat experiences.  The resulting diagnosis 
offered by Dr. R.A.R. was post-traumatic stress disorder.  
The treatment plan included the reduction of Zyprexia, the 
discontinuance of Adapin, and the start of Trazodone for 
insomnia.  

In July 2006, the veteran's claim was remanded by the Board 
for the purpose of affording the veteran VA examination in 
order to obtain an opinion as to whether any of the veteran's 
corroborated stressors in the claims file could have caused 
his diagnosed post-traumatic stress disorder.  

The veteran underwent a VA psychological evaluation September 
2006, for the express purpose of determining whether he had 
post-traumatic stress disorder that could be related to 
service.  The mental health professional conducting the 
evaluation had the benefit of the review of the veteran's 
claims folder, and presented his findings in a well-
documented and thorough manner, that included reasons and 
bases for the conclusions reached.  The sources of the 
information used in the report included a clinical interview 
and mental status examination, as well as selected 
psychological testing including the Wechsler Adult 
Intelligence Scale III, and the Minnesota Multiphasic 
Personality Inventory - 2.  The evaluation also included a 
detailed review of the veteran's history, including his 
military history.  The examination report contained the 
results of a detailed interview.  Each of the veteran's 
alleged in-service stressors were detailed in the report, as 
were the findings of the foregoing VA outpatient treatment 
records that included the diagnosis and treatment for post-
traumatic stress disorder.  With respect to the diagnosis of 
post-traumatic stress disorder that had been made by Dr. 
R.A.R., the VA psychologist noted what appeared to have been 
a discrepancy in that Dr. R.A.R. placed the veteran on an 
antipsychotic medication, Zyprexa.  Following this extensive 
testing and evaluation in the September 2006 VA examination, 
the resulting diagnoses made by the VA psychologist on Axis I 
were generalized anxiety disorder and undifferentiated 
somatoform disorder.  Post-traumatic stress disorder was not 
diagnosed.  

With respect to post-traumatic stress disorder, the examining 
VA psychologist explained that although the veteran did 
present with various features of post-traumatic stress 
disorder, none of those features were the result of combat.  
The examiner explained further that the veteran did likely 
have an anxiety disorder that was brought on by a series of 
unfortunate events and that this anxiety disorder could have 
been worsened during the Vietnam Era.  The examiner noted 
that the veteran's regular military occupational specialty in 
Vietnam was without any specific trauma, and that he seemed 
to go out looking for more excitement on his days off in 
Vietnam.  Finally, the examiner emphasized that it was his 
opinion that the veteran did not fit the criteria for post-
traumatic stress disorder, noting that the veteran's symptoms 
were simply lacking in intensity and frequency.  

Also probative to this analysis is the fact that there is no 
indication that when Dr. R.A.R. arrived at the diagnosis of 
post-traumatic stress disorder, he had the benefit of a 
review of the veteran's claims folder.  Without such 
indication, it must be assumed that the diagnosis reached was 
based exclusively on the recitations of the veteran as to the 
purported in-service stressors.  As such, it is entitled to 
no deference.  See Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described]; Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant].  

In contrast, the September 2006 VA psychological evaluation 
was based upon a complete review of the medical record, 
extensive psychological testing, and a thorough interview.  
The examiner conducted the evaluation for the explicit 
purpose of making a determination as to whether the veteran 
has post-traumatic stress disorder, and provided sound 
reasons and bases against such a finding with the expressed 
application of medical principles to the available evidence.  
It is deemed highly probative of the issue of the existence 
of post-traumatic stress disorder.   

In essence, although the claims file contains one physician's 
diagnosis of post-traumatic stress disorder, that diagnosis 
was based upon the history reported by the veteran, and is of 
limited probative value, if any.  The preponderance of the 
competent medical evidence leads to the conclusion that the 
veteran does not currently have post-traumatic stress 
disorder.  Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In other words, 
service connection is granted only for disability, not on the 
basis of the symptoms of a disability.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303; Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  Service connection cannot 
be granted for post-traumatic stress disorder where, as in 
the present case, the preponderance of the evidence fails to 
demonstrate that the veteran currently has such a disability.  
The criteria for a valid claim for post-traumatic stress 
disorder, therefore, have not been met in this case.  In the 
absence of proof of a present disability there can be no 
valid claim.  Brammer at 225 (1992).  

While the Board is sympathetic to the veteran's assertions 
that he currently has post-traumatic stress disorder, he is 
not qualified to render a medical opinion and his statements 
cannot serve as competent medical evidence of a current 
diagnosis of that disorder.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  In the absence of competent medical 
evidence presently demonstrating post-traumatic stress 
disorder, the preponderance of the evidence is against the 
claim; there is no doubt to be resolved; and service 
connection is not warranted.  38 U.S.C.A. § 5107.  

ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


